Title: To George Washington from Brigadier General Anthony Wayne, 5 March 1778
From: Wayne, Anthony
To: Washington, George



Sir
Haddonfield [N.J.] 5th March 1778

Soon after I wrote your Excellency from Mount Holly—I recd Intelligence that the Enemy had Detatched themselves into small parties and were Collecting forage Cattle &ca in the Vicinity of this place, Coopers and Timbers Creeks & this Induced me (altho my Numbers were few) to make a forced March and Endeavour to drive in or cut off

some of these parties, at Nine oClock at Night we arrived at a Capt. Matlocks—about four Miles to the South East of this place, where we were soon after joined by Genl Pulaski with about fifty Light Horse, Col. Ellis with two Hundred and fifty Militia being the whole of his Command—took post at Evesham Meeting—at the junction of the Roads leading to Egg Harbour & Mou[n]t Holly—at ten OClock Genl Pulaski Attempted to Surprise the Enemies Advanced post at a Mill a half a Mile out of Haddonfield—but Miscaried.
Col. Stirling who Commanded the Enemy having in the fore part of the Evening Recd Intelligence of our March—and our Numbers being Exaggerated to thousands—moving in three Columns—for his Right, left and Center—the North Brittain thought it prudent to Retreat—he accordingly Decamped at Eleven at Night and Arrived at Coopers ferry before day—destroying some Spirits & leaving Waggons Horses, Cattle &ca behind which he had Stolen from the Inhabitants, who have since Claimed and Recd their property.
The Troops being much fatigued—I could not follow before late in the Morning—beside—I thought proper to send toward Salem to see whether I was safe in advancing not having heard anything of the Enemy who went that Rout. as soon as I found that we had nothing to Apprehend from that Quarter, I went with Genl Pulaski to examine the position of the Enemy—who we found at Coopers ferry in full force—the wind being too high to admit the Boats to pass—however they were too well posted to do anything with them—being covered and flanked by their Shiping—about four OClock in the Afternoon the Wind lulled—when they crossed over about fifty Six head of poor Cattle the whole they had been able to save from the numbers they had Stole.
On Observing that they were preparing to Retreat over the River—& Genl Pulaski Impatient & Anxious to Charge—I ordered up Capt. Doyle with fifty Infantry who lay three Miles advanced of the Rest—directing the Other part of the Detatchment under Colonel Butler to follow as fast as possible—about the same time I recd Intelligence of a Reinforcement having Crossed from Phila. who were Marching up Coopers Creek and were pushing for our Rear, Col. Ellis being posted with his Militia on that Rout—I Ordered him to Advance and Receive them—About this time Capt. Doyle arrived near the Enemies Covering party—whose numbers were about three times as many as our’s when joined to the Horse—but as they were Approachable on each flank and the Center being favourable for the Cavalry Genl Pulaski and myself were Determined to Attack them—in Order to gain time for the main body to come up—as well as to amuse and prevent the Reinforcement of the Enemy from proceeding further up the Creek we soon Obliged the Covering party to Retreat—and pushing them hard Col. Stirling advanced

in force to support them—this answer’d my wishes and hopeing to lead them from under Cover of their Shiping—Ordered the Infantry to keep up a Constant and galling fire—falling back by slow Degrees until they should be joined by Col. Butler’s Detatchment.
at this Instant the Hessian Grenadrs attempted to force over Cooper’s Bridge in face of about One Hundred Militia under Col. Ellis but they soon gave up the Attempt.
the fireing from the Enemies Shiping, field pieces, and Muskettry now became General, which was bravely Sustained by this Little Corps of Infantry—but we could not Draw Mr Sterling far—when night coming on and Col. Butler not being able to get up until too late to see—the Enemy Effected their Retreat to Phila. before nine at Night on Monday last, but not without some loss, attended with Circumstances of Disgrace that will not be easily Eradicated.
Genl Pulaski behaved with his Usual Bravery having his Own with four Other Horse Wounded—the little handful of Infantry who had an Oppertunity Engaging—behaved with a Spirit—that would have done honor to the Oldest Vetrerans.
Col. Aber⟨cro⟩mbie who Commanded the Detatch⟨ment⟩ that went to Salem hearing that the Militia were Collecting in Great Numbers—and that we were Advancing from Mou[n]t Holly—also took the Horrors and passing by Water got safe to Phila. the same Evening—leaving his whole Collection of Cattle &ca behind for the Owners to take again.
thus ended the Jersey Expedition which was Conducted with great Caution—by two North Brittains at the head of full three thousand Troops and Eight field pieces—but they have saved themselves, and we have saved the Country for this time at least.
I have been necessitated to Remain here for two or three days to refresh the Troops and procure Shoes to enable them to March, I shall proceed for Camp tomorrow—and will Comply with your Excellencies Orders of the 28th Ultimo as far as possible.
I wish that I could Inform your Excellency that this Country was likely to be Covered by its Militia—but I fear that few will Appear to do it—Col. Ellis is partly left alone. I am your Excellencies Most Obt Huml. Sert

Anty Wayne

